SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 6-K Report of Foreign Issuer Pursuant to Rule 13a-16 or 15d-16 of the Securities Exchange Act of 1934 For the Month of April 2007 Commission file number: 001-16143 BAYER SCHERING PHARMA AKTIENGESELLSCHAFT (formerly Schering Aktiengesellschaft) Muellerstrasse 178 13353 Berlin Federal Republic of Germany (Address of principal executive offices) [Indicate by check mark whether the registrant files or will file annual reports under cover Form 20-F or Form 40-F.] Form 20-F XForm 40-F [Indicate by check mark whether the registrant by furnishing the information contained in this Form is also thereby furnishing the information to the Commission pursuant to Rule 12g3-2(b) under the Securities Exchange Act of 1934] Yes No X NewsRelease Bayer HealthCare AG Corporate Communications 51368 Leverkusen Germany Tel.: +49-214 30-1 www.presse.bayer.com Partnership with the World Health Organization (WHO) to continue Bayer supports the WHO in its fight against Chagas disease Long-term supply of drugs assured Leverkusen– Bayer HealthCare AG supports the World Health Organization (WHO) in its fight against Chagas disease. A new agreement for the provision of 2.5 million tablets of Lampit® (active ingredient: nifurtimox) and additional funding has now been signed. This agreement will ensure the supply of Lampit® for the next five years. This is the third agreement between Bayer HealthCare AG and the WHO to improve the provision of this effective drug for Chagas patients in Latin America
